[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 09-16235                  ELEVENTH CIRCUIT
                            Non-Argument Calendar                 JUNE 1, 2011
                          ________________________                 JOHN LEY
                                                                    CLERK
                         D.C. Docket No. 09-00003-CR-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                        versus

ROGER GAMBREL,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         _________________________

                                  (June 1, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges

PER CURIAM:

      Jacque D. Hawk, retained counsel for Roger Gambrel in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, Gambrel’s pro se motion for the

appointment of substitute counsel, remand, or access to the record is DENIED,

and Gambrel’s conviction and sentence are AFFIRMED.




                                         2